MONROE, C. J.
Defendant was found guilty of murder, without capital punishment, and moved in arrest of judgment, on the grounds:
“(1) * * * That said indictment does not show that the grand jurors made the presentation and indictment, hut only shows that ‘one of the grand jurors was sworn.’ * * *
“(2) That the said indictment * * is fatally defective, * * * in that the name of! the person alleged to have been killed * * is not correctly given, that the name given in, said indictment was ‘Lon Rhodes,’ when * * * your defendant was tried and convicted for the murder of ‘Lun Rhodes,’ ” etc.
[1] The first ground relied on is not sustained by the fact; the indictment reads, in part, “The grand jurors, duly impaneled and sworn, * * * upon their oath present,” etc.
The plural possessive pronoun, “their,” indicates that they all took the “oath,” and, as they were required to take the same oath, the use of the word “oaths,” instead of “oath,” would not correctly have represented their action.
[2] The second ground is not admissible, as a basis for a motion in arrest of judgment, which must be addressed to defects patent upon the face of the indictment. Moreover, the district attorney and trial judge add statements to defendant’s bill of exception, to the effect that the name of the person who was killed was “Lon Rhodes” as alleged in the indictment.
The judgment appealed-from is therefore affirmed.